Name: COMMISSION REGULATION (EC) No 868/95 of 20 April 1995 amending Regulation (EEC) No 2780/92 on the conditions for the grant of compensatory payments under the support system for producers of certain arable crops
 Type: Regulation
 Subject Matter: plant product;  cooperation policy;  agricultural structures and production;  agricultural policy
 Date Published: nan

 21 . 4. 95 I EN | Official Journal of the European Communities No L 89/5 COMMISSION REGULATION (EC) No 868/95 of 20 April 1995 amending Regulation (EEC) No 2780/92 on the conditions for the grant of compensatory payments under the support system for producers of certain arable crops THE COMMISSION OF THE EUROPEAN COMMUNITIES, Whereas the Joint Management Committee for Cereals, Oils and Fats and Dried Fodder has not delivered an opinion within the time limit set by its chairman, Having regard to the Treaty establishing the European Community, HAS ADOPTED THIS REGULATION : Having regard to Council Regulation (EEC) No 1765/92 of 30 June 1992 establishing a support system for produ ­ cers of certain agricultural crops ('), as last amended by the Act of Accession of Austria, Finland and Sweden, and in particular Article 12 thereof, Whereas Article 9 of Regulation (EEC) No 1765/92 defines the land eligible for compensatory payments ; whereas in order to take account of certain specific situa ­ tions where its provisions could have effects which are unduly restrictive, the said Article allows certain deroga ­ tions by the Member States in accordance with their indi ­ vidual situations ; whereas the application of the deroga ­ tions contained in the fourth paragraph of that Article must not undermine the effectiveness of the arrangements laid down by Regulation (EEC) No 1765/92 and in parti ­ cular must not give rise to an increase in the total eligible area ; whereas those derogations should be restricted to those cases where a producer is obliged to exchange ineligible land for eligible land within his holding ; whereas to prevent the exchange of land beyond what is strictly necessary, Member States shall be required to give prior approval to all such exchanges ; Article 1 Article 3 (4) of Regulation (EEC) No 2780/92 is replaced by the following : '4 . The cases referred to in the fourth paragraph of Article 9 of Regulation (EEC) No 1765/92 are those in which a producer is obliged to exchange ineligible land for eligible land within his holding for agro ­ nomic, phytosanitary or environmental reasons. In no cases may the exchange give rise to an increase in the total area of eligible arable land on the holding. Member States shall provide for a system of prior noti ­ fication and approval of such exchanges. Member States shall submit to the Commission, by 31 March each year at the latest, a plan comprising a list of the criteria according to which exchanges were approved, and evidence that the total area of eligible land has not increased as a result of those exchanges. However, for the 1995/96 marketing year, Member States shall submit their plans by 30 June 1995.' Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. Whereas it is necessary to amend Commission Regulation (EEC) No 2780/92 (2), as last amended by Regulation (EC) No 2246/94 (3) accordingly ; This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 20 April 1995. For the Commission Franz FISCHLER Member of the Commission (  ) OJ No L 181 , 1 . 7. 1992, p. 12. (2) OJ No L 281 , 25. 9 . 1992, p. 5 . 3 OJ No L 242, 17. 9 . 1994, p. 1 .